Case: 6:17-cr-00036-CHB-HAI Doc #: 288 Filed: 03/11/21 Page: 1 of 2 - Page ID#: 5049




                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    LONDON

 CRIMINAL ACTION NO. 6:17-36-CHB-HAI

 UNITED STATES OF AMERICA                                                       PLAINTIFF


 V.           REPLY OF UNITED STATES IN SUPPORT OF MOTION
             TO ALLOW CLERK TO PROVIDE SEALED DOCUMENTS


 RODNEY SCOTT PHELPS                                                         DEFENDANT


                                   ********************

        The United States moved for copies of sealed documents filed in the record in

 order to properly address some issues for appeal. [R. 281.] The Defendant responded

 without opposition to the request, except that he requested that the documents containing

 the Defendant’s medical records be subjected to a protective order requiring that the

 Government not disclose these items to third parties. [R. 285.] The United States will

 not disclose those documents to third parties, except in court filings as necessary to

 respond to the Defendant’s appeal. If sensitive medical information is needed to respond

 to the appeal, the United States will take necessary precautions to ensure that those items

 are redacted from the public record. The United States has no issue with the Court

 entering a protective order as to R. 38, 39, 51, and 57, to this effect.
Case: 6:17-cr-00036-CHB-HAI Doc #: 288 Filed: 03/11/21 Page: 2 of 2 - Page ID#: 5050




                                         Respectfully submitted,

                                         CARLTON S. SHIER, IV
                                         ACTING UNITED STATES ATTORNEY

                                  By:    s/ Kenneth R. Taylor             .
                                         Assistant United States Attorney
                                         260 W. Vine Street, Suite 300
                                         Lexington, Kentucky 40507-1612
                                         (859) 685-6874
                                         FAX (859) 233-2747
                                         Ken.Taylor@usdoj.gov


                                         s/ Kathryn M. Anderson           .
                                         Assistant United States Attorney
                                         260 W. Vine Street, Suite 300
                                         Lexington, Kentucky 40507-1612
                                         (859) 685-4885
                                         FAX (859) 233-2747
                                         Kathryn.Anderson@usdoj.gov



                             CERTIFICATE OF SERVICE
       On March 11, 2021, I electronically filed this document through the ECF system,
 which provided notice to counsel of record.


                                         s/ Kathryn M. Anderson
                                         Assistant United States Attorney
